Citation Nr: 0530210	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  05-16 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
30 percent for right carpal tunnel syndrome.

2.  Entitlement to an initial disability rating greater than 
20 percent for left carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from March 1977 to August 
1990.  The DD Form 214 shows an additional period of two 
months and 17 days of active service, the specific dates of 
which are not verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board notes that the veteran's May 2005 substantive 
appeal appeared to include a request for a Board hearing.  
However, in August 2005, the veteran indicated that she no 
longer wanted a hearing.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

In August 2005, the veteran's representative requested that 
this case be remand to the RO for additional development.  To 
avoid needless delay in the adjudication of this case, the 
Board must consider the validity of this request in light of 
the facts of this case.

The veteran's disabilities are evaluated under Diagnostic 
Code (Code) 8515, paralysis of the median nerve.  38 C.F.R. § 
4.124(a) (2005).  The paralysis is evaluated as either 
"complete" or some degree of "incomplete," either mild, 
moderate, or severe.  Notes to the rating schedule specify 
that "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve.  

Under Code 8515, the criteria for rating a disability as 
complete paralysis are as follows: the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances.   

The veteran underwent a VA neurological examination in 
October 2004.  The examination report fails to disclose 
findings necessary to evaluate the disability pursuant to the 
rating criteria set forth in Code 8515.  If an examination 
report does not contain sufficient detail, it must be 
returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  
The Board is prohibited from relying on its own 
unsubstantiated medical judgment in the resolution of claims.  
See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 
6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Because the October 2004 VA examination does not contain 
sufficient information to properly evaluate the veteran's 
disability, the appeal must be returned to the RO for a new 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be scheduled for a VA neurology 
examination to determine the current 
severity of the service-connected right 
carpal tunnel syndrome and left carpal 
tunnel syndrome.  The RO should advise 
the veteran that failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences for 
his claim.  The claims folder must be 
made available to the examiner for review 
for the examination and the examination 
report must indicate whether such review 
was accomplished.  

The examination should include all tests 
and studies deemed necessary by the 
examiner to assess the level of service-
connected disability.  The examiner 
should report all subjective complaints 
and physical findings associated with the 
right and left carpal tunnel syndrome.  

The examiner should specifically discuss 
whether physical examination reveals any 
evidence of the following 
symptoms/manifestations in the right and 
left hands, and if present, to what 
degree: the hand inclined to the ulnar 
side, the index and middle fingers more 
extended than normally, considerable 
atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the 
hand (ape hand); pronation incomplete and 
defective, absence of flexion of index 
finger and feeble flexion of middle 
finger, cannot make a fist, index and 
middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective 
opposition and abduction of the thumb at 
right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances.  

2.  After ensuring proper completion of 
this and any other necessary development, 
the RO should readjudicate the issues on 
appeal.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and her representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

